EXHIBIT 10.2

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit, as indicated by “[*****]”, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.

AMENDED AND RESTATED U.S. CAD-CAM DISTRIBUTORSHIP AGREEMENT

between

Patterson Companies, Inc.

and

Sirona Dental Systems GmbH

Effective May 31, 2012



--------------------------------------------------------------------------------

AMENDED AND RESTATED U.S. CAD-CAM DISTRIBUTORSHIP AGREEMENT

THIS AMENDED AND RESTATED U.S. CAD-CAM DISTRIBUTORSHIP AGREEMENT (“Agreement”)
is made and entered into this 31st day of May, 2012, by and between SIRONA
Dental Systems GmbH, a German corporation (“SIRONA”), and Patterson Companies,
Inc., a Minnesota corporation (“Patterson” and together with SIRONA, each a
“Party” and collectively, the “Parties”).

Preamble

SIRONA develops and manufactures Contractual Products (as defined below).

Pursuant to that certain Distributorship Agreement dated April 27, 1998, as
amended pursuant to several amendment agreements including, without limitation,
that certain Consolidated and Restated Amendment to Distributorship Agreement
dated June 30, 2005 (the “2005 Amendment”) and that certain Amendment to
Consolidated and Restated Amendment to Distributor Agreement dated May 3, 2011
(collectively, the “Prior Agreement”), Patterson and SIRONA agreed that
Patterson would purchase on an exclusive basis Contractual Products for sale in
the United States of America and Canada, subject to the express terms thereof.

Each of SIRONA and Patterson desire to amend and restate the terms of their
business relationship with respect to the Contractual Products sold in the
United States of America pursuant to the terms of this Agreement.

Except as amended pursuant to Sections 2.4 and 15 of this Agreement, the Prior
Agreement shall continue in full force and effect solely with respect to Canada
(it being agreed that the “Territory” as defined in the Prior Agreement is
hereby amended to mean Canada alone, including all of its provinces).

Contemporaneously with the execution of this Agreement, Patterson and SIRONA
Dental Systems, Inc., a Delaware corporation and Affiliate (as defined herein)
of SIRONA (“SIRONA US”), have executed that certain Amended and Restated
Distributorship Agreement with respect to certain products of SIRONA US (not
including the Contractual Products contemplated by this Agreement) that will be
sold by Patterson in the United States of America (the “Amended and Restated
Schick and Imaging Agreement”).

Capitalized terms used in this Agreement but not defined shall have their
respective meanings set forth on Exhibit 1 attached to this Agreement and
incorporated herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound, the Parties agree as follows:

Subject of the Agreement; Mutually Exclusive Arrangement.

 

  1.1 The “Territory” is the United States of America including its territories
and possessions.

 

  1.2 “Contractual Products” means all CAD-CAM equipment manufactured by SIRONA
and its Affiliates, except as excluded on Schedule 1.2 attached hereto and
except for the products the subject of the right of first offer below. Except as
excluded, Contractual Products will include ancillary products to such CAD-CAM
equipment, including but not limited to activation keys, consumables (e.g.,
blocks), spare parts, service club and repair exchange parts. Notwithstanding
anything to the contrary in this Agreement, the Parties agree and understand
that Patterson distributes and sells authorized consumables for use with
Contractual Products, including blocks, and agree that Patterson may continue to
do so and that such activity shall in no event constitute a breach of this
Agreement.

During the Term of this Agreement, Patterson will have a right of first offer to
be the exclusive distributor for SIRONA in the Territory of future CAD/CAM
products designed solely or principally to produce dental restorations in either
the Dental lab or in the dentist’s office, which products are acquired by SIRONA
from a third-party or are manufactured or otherwise produced by SIRONA, but
which products are materially different (other than cosmetically) from
Contractual Products and are not marketed under the SIRONA brand (it being
agreed such products are not included with the meaning of Contractual Products).
The right of first offer shall be administered as follows:

 

  1.2.1 Before SIRONA markets such products itself or through others, it will
first deliver to Patterson a written offer prepared by SIRONA (the “First
Refusal Offer”), which will be irrevocable for either thirty (30) calendar days
or sixty (60) calendar days depending upon whether Patterson delivers the First
Refusal Acceptance Notice timely subject to Section 1.2.2 below (the “First
Refusal Offer Period”). The First Refusal Offer will offer to Patterson, or at
Patterson’s election, to an Affiliate of Patterson, the opportunity to enter
into an exclusive arrangement with SIRONA with respect to such products in the
Territory under the terms and conditions of this Agreement (with applicable
changes to consideration and other economic provisions as proposed by SIRONA and
agreed by Patterson) for the then remainder of the Term of this Agreement (the
“First Refusal Terms”).

 

  1.2.2

Within thirty (30) days after delivery of the First Refusal Offer, Patterson
will have the right to state, by written notice to SIRONA (the “First Refusal
Acceptance Notice”), its desire to enter into an amended

 

2



--------------------------------------------------------------------------------

  Agreement as set forth in the First Refusal Terms. If Patterson delivers the
First Refusal Acceptance Notice during the above thirty (30) day period,
Patterson and SIRONA will negotiate in good faith to enter into an amendment to
this Agreement within thirty (30) days after Patterson’s delivery of the First
Refusal Acceptance Notice.

 

  1.2.3 If (i) Patterson fails to deliver the First Refusal Acceptance Notice
timely, or (ii) if the Parties fail to enter in to an amended Agreement within
such thirty (30) day period contemplated above, then, SIRONA will be permitted
to distribute such products in the Territory either itself (or through a SIRONA
Affiliate), or with an unrelated third-party on arms-length terms which are not
materially more favorable to the applicable third-party than the First Refusal
Terms.

 

  1.2.4 In the event SIRONA distributes such products on a non-exclusive basis,
Patterson shall have the option to distribute such products on no less favorable
terms than any other distributor in the Territory.

 

  1.2.5 Time will be of the essence with respect to all time periods set forth
in this item 1.2.

 

  1.3 Exclusivity; Master Distribution Period.

 

  1.3.1 Subject to SIRONA’s termination rights described in this Agreement and
the provisions contained in Sections 1.3.5 through 1.3.7 below (and subject
further to the right of first offer provisions in Section 1.2 above), SIRONA
hereby grants to Patterson the exclusive right to distribute (itself or through
an Affiliate) Contractual Products solely in the Territory to end users during
the Term. Such exclusive right is subject to SIRONA’s right to distribute
(itself or through a subsidiary or Affiliate) Contractual Products to academic
institutions and government agencies and facilities and to sell dental
restoration services, e.g., InfiniDent services and Sicat services and SIRONA
Connect. SIRONA will be entitled to enlist Patterson’s help in providing
technical services on a fee-for-service basis at Patterson’s then-effective
rates. For the avoidance of doubt, the term “exclusive” in this Section 1.3.1
shall mean that (i) Patterson and its Affiliates shall only purchase Contractual
Products from SIRONA and (ii) Patterson and its Affiliates shall not
manufacture, promote, distribute or sell in the Territory any products that are
substantially similar to or compete with the Contractual Products. In addition,
Patterson and its Affiliates shall not promote the sale or distribution of, or
sell or distribute, the Contractual Products outside the Territory (as such term
is defined in this Agreement and the Prior Agreement).

 

  1.3.2

Subject to SIRONA’s termination rights described in this Agreement and the
provisions contained in this Section 1.3, SIRONA and its

 

3



--------------------------------------------------------------------------------

  Affiliates shall not allow other distributors to sell Contractual Products in
the Territory, shall only sell Contractual Products to Patterson for
distribution and sale of such Contractual Products in the Territory, and, except
as permitted by Section 1.3.1 herein, shall not itself sell Contractual Products
in the Territory.

 

  1.3.3 For the avoidance of doubt, Patterson’s exclusive right to distribute
Contractual Products in the Territory to end users, as granted by Sections 1.3.1
and 1.3.2 above (and subject thereto), shall apply to inLab Products. In
furtherance of Section 1.3.2 above, SIRONA and its representatives shall not
participate in Lab Market programs with other distributors without Patterson’s
prior written consent.

 

  1.3.4 Subject to Sections 1.3.5 and 1.3.6 below and Section 17.2 of this
Agreement, the exclusivity provisions contained in Sections 1.3.1 and 1.3.2
above (and the Term of this Agreement) shall be extended for an additional
twelve (12) months to the extent that, for all (each and every one) of the three
annual periods ending September 30, 2013, September 30, 2014 and September 30,
2015, all of (i) the annual target specified in Section 2.4.1 of this Agreement
pertaining to Contractual Products on an individual basis shall have been
satisfied (the “Contractual Products Growth Targets”), (ii) the annual target
specified in Section 2.4.1 of the Amended and Restated Schick and Imaging
Agreement with respect to each of the “Schick Products” on an individual basis
(the “Schick Products Growth Targets”) and the “SIRONA Products” on an
individual basis (the “SIRONA Products Growth Targets”) shall have been
satisfied (collectively, the Contractual Products Growth Targets, the Schick
Products Growth Targets, and the SIRONA Products Growth Targets shall be
referred to as the “Product Targets”) and (iii) the annual overall target for
the Contractual Products, the Schick Products and the SIRONA Products on a
combined basis, as set forth in Section 2.4.1 of each of this Agreement and the
Amended and Restated Schick and Imaging Agreement, shall have been satisfied
(such target contemplated by this item (iii), the “Overall Growth Target”).

Further, subject to Sections 1.3.5 and 1.3.6 below and Section 17.2 of this
Agreement (x) the exclusivity provisions contained in Sections 1.3.1 and 1.3.2
above (and the Term of this Agreement) shall be extended for an additional
twelve (12) months if both the Overall Growth Target and each of the Product
Targets are satisfied in all (each and every one) of the four (4) annual periods
ending September 30, 2016, and (y) the exclusivity provisions contained in
Sections 1.3.1 and 1.3.2 above (and the Term of this Agreement) shall be
extended for an additional twelve (12) months if both the Overall Growth Target
and each of the Product Targets are satisfied in all (each and every one) of the
five (5) annual periods ending September 30, 2017. For the avoidance of doubt,
the Term may be extended up to three additional years based on the foregoing
contained in this Section 1.3.4.

 

4



--------------------------------------------------------------------------------

The Parties agree that notwithstanding that one or more of the Contractual
Products Growth Target, the Schick Products Growth Target, the SIRONA Products
Growth Target or the Overall Growth Target is not achieved with respect to a
given SIRONA fiscal year, [*****]

[*****]

[*****]

[*****]

For the avoidance of doubt, in order to extend exclusivity contemplated by this
Section 1.3.4 if one or more of the targets is not achieved in any applicable
SIRONA fiscal year, Patterson must pay to SIRONA an aggregate amount equal to
the sum of subparts (x), (y) and (z) above. To give effect to the foregoing,
SIRONA shall deliver notice to Patterson indicating that applicable targets were
not satisfied consistent with timing of delivery of the Margin Shortfall Notice
contemplated by Section 1.3.6 below. Patterson must respond to such notice
consistent with timing applicable to the Margin Acceptance Notice referenced
below. Finally, Patterson shall make payments consistent with timing applicable
to the Margin True-Up Payment referenced below.

 

  1.3.5 Subject to Section 1.3.6 below, the exclusivity period contemplated in
this Section 1.3 with respect to the Contractual Products, along with the Term
of this Agreement, shall be reduced by a one year period for any year that the
Overall Growth Target is not satisfied during a SIRONA fiscal year (“Margin
Shortfall Year”) (each such one year reduction shall be referred to herein as an
“Exclusivity Reduction”). For the avoidance of doubt, not only will the period
of SIRONA’s obligation to sell Contractual Products exclusively to Patterson be
reduced but the period of Patterson’s obligation to refrain from purchasing
products that compete with Contractual Products shall also be reduced, subject
to subpart (ii) of the Master Distribution Rules reflected in Section 1.3.7
below. The reduction of the exclusivity contemplated by this Section 1.3.5 shall
not trigger the obligation of SIRONA to return to Patterson any portion of the
Up Front Payment pursuant to Section 15 of this Agreement.

 

  1.3.6 At Patterson’s option, it may avoid an Exclusivity Reduction with
respect to any Margin Shortfall Year during the Term by paying to SIRONA an
amount equal to the Margin True-up Payment for such Margin Shortfall Year. For
the avoidance of doubt, the Margin True-up

 

*****  Confidential



 

5



--------------------------------------------------------------------------------

  Payment made by Patterson shall not only avoid an Exclusivity Reduction but it
shall also permit Patterson to earn a Master Achievement (as defined below in
Section 1.3.7) with respect to the applicable Margin Shortfall Year.

To give effect to the first paragraph of this Section 1.3.6, SIRONA shall
deliver to Patterson, on or before August 20 during the applicable SIRONA fiscal
year written notice that the Overall Growth Target is not likely to be satisfied
with respect to such year based on orders made to date (the “Margin Shortfall
Notice”). Based on the Margin Shortfall Notice, Patterson shall deliver to
SIRONA on or before September 1 of such SIRONA fiscal year written notice (which
shall be irrevocable) stating whether it will make a Margin True-Up Payment with
respect to the applicable Margin Shortfall Year to the extent the Overall Growth
Target is not satisfied (“Margin Acceptance Notice”), it being agreed that if
such Margin Acceptance Notice is not delivered by Patterson within such period,
the Exclusivity Reduction shall be triggered to the extent the Overall Growth
Target is not satisfied. If Patterson states that it will make a Margin True-Up
Payment, SIRONA shall calculate and invoice Patterson as of September 30 of such
year and such payment must be made by Patterson within five business days after
delivery of such invoice (and once made, shall be non-refundable), it being
agreed that if such Margin True Up Payment is not delivered by Patterson within
such period, the Exclusivity Reduction shall be triggered. If the amount that
would be invoiced is zero dollars, Patterson shall be deemed to be in compliance
with the Overall Growth Target and SIRONA shall deliver a statement confirming
the same. SIRONA shall be entitled to apportion such payment for tax and
accounting purposes to one or more of its legal entities in its discretion.

In the event that the aggregate amount of purchases made by Patterson during the
applicable Margin Shortfall Year and the year immediately following such Margin
Shortfall Year is in excess of the aggregate of the Overall Growth Targets for
those two years on a combined basis, Patterson may elect, if it made a Margin
True-Up Payment with respect to the Margin Shortfall Year, to receive the
Special Performance Bonus (as defined below) within ninety (90) days of the end
of an applicable SIRONA fiscal year; provided, however, that if Patterson elects
to receive such payment, Patterson shall not be given credit for having
satisfied the Overall Growth Target in the Margin Shortfall Year for purposes of
Section 1.3.4 hereof. [*****]

 

  1.3.7 To the extent that both the Overall Growth Target and the Contractual
Products Growth Target is achieved (a “Master Achievement”) with respect to any
of the SIRONA fiscal years between September 30, 2013 and September 30, 2017,
Patterson shall be entitled, with respect to each such year of achievement, to
the benefit of the Master Distribution

 

*****  Confidential



 

6



--------------------------------------------------------------------------------

  Rules (as enumerated below) with respect to one additional SIRONA fiscal year
(a “Non Exclusive Year”) to be added onto the Term of this Agreement after the
expiration of the exclusivity period as extended or reduced by Sections 1.3.4
through 1.3.6 above. For the avoidance of doubt, the Term may be extended for up
to five (5) additional years based on this Section. The years during which the
Master Distribution Rules are applicable shall be referred to in this Agreement
as the “Master Distribution Period”.

The Parties agree that notwithstanding that the Contractual Products Growth
Target is not achieved with respect to a given SIRONA fiscal year where the
Overall Growth Target is satisfied, a Master Achievement may still be deemed
earned (and the Master Distribution Rules applicable as contemplated in this
Section 1.3.7) if Patterson pays to SIRONA an amount equal to the CAD-CAM
True-up Amount. In addition, notwithstanding that the Overall Growth Target is
not achieved with respect to a given SIRONA fiscal year where the Contractual
Products Growth Target is satisfied, a Master Achievement may still be deemed
earned (and the Master Distribution Rules applicable as contemplated in this
Section 1.3.7) if Patterson pays to SIRONA an amount equal to the Margin True-Up
Payment. Finally, notwithstanding that neither the Contractual Products Growth
Target nor the Overall Growth Target is achieved with respect to a given SIRONA
fiscal year, a Master Achievement may still be deemed earned (and the Master
Distribution Rules applicable as contemplated in this Section 1.3.7) if
Patterson pays to SIRONA an aggregate amount equal to the CAD-CAM True-Up Amount
plus the Margin True-Up Payment with respect to such year. To give effect to the
foregoing, SIRONA shall deliver notice to Patterson indicating that applicable
targets were not satisfied consistent with timing of delivery of the Margin
Shortfall Notice referenced in Section 1.3.6 above. Patterson must respond to
such notice consistent with timing applicable to the Margin Acceptance Notice.
Finally, Patterson shall make payments consistent with timing applicable to the
Margin True-Up Payment.

The Master Distribution Rules are as follows:

(i) Subject to subsections (ii) through (iv) below, Patterson shall be entitled
to be paid by SIRONA (a “Master Payment”), with respect to each one year period
ending on September 30 during the Master Distribution Period, [*****] The Master
Payment shall be made within ninety (90) days after the end of an applicable
SIRONA fiscal year during the Master Distribution Period to which the Master
Distribution Rules apply. During each such year, SIRONA shall provide Patterson
with monthly reports detailing sales on which the Master Payment shall be based.

 

*****  Confidential

 

7



--------------------------------------------------------------------------------

(ii) Patterson shall only be entitled to a Master Payment to the extent that
Patterson’s only CAD-CAM product offering during the Master Distribution Period
is comprised of the Contractual Products (with exception of consumables,
including blocks, as stated in Section 1.2 above). If Patterson begins offering
CAD-CAM products other than the Contractual Products during the Master
Distribution Period but after one or more Master Payments have been made by
SIRONA, Patterson shall be obligated to promptly refund to SIRONA the full
amount of any and all such Master Payments previously made by SIRONA within
thirty (30) days of written notice by SIRONA demanding such refund. In addition,
if at any time during the Master Distribution Period Patterson sells CAD-CAM
products other than the Contractual Products, the right to any future Master
Payments shall be forfeited by Patterson even if Patterson discontinues selling
such CAD-CAM products other than the Contractual Products.

(iii) During the Master Distribution Period, SIRONA agrees that any other
distributor to whom SIRONA sells Contractual Products for resale in the
Territory shall either (i) refrain from selling CAD-CAM products in the
Territory other than Contractual Products or (ii) if such other distributor will
not agree to the restriction contemplated in (i), agree to minimum purchase
quantities mutually agreed upon by SIRONA and Patterson, which mutual consents
and agreements shall not be unreasonably withheld. For the avoidance of doubt,
SIRONA shall be required to use reasonable commercial efforts to include in
applicable contracts provisions to give effect to the previous sentence.

(iv) During the Master Distribution Period, SIRONA agrees that it will use
reasonable commercial efforts, to the extent consistent with applicable law, to
maintain prices at the full MSRP.

Upon the mutual agreement of the Parties, a fiscal year of the exclusivity
period may be exchanged for a year including the Master Distribution Rules
above.

 

  1.4 inLab Products.

 

  1.4.1 “inLab Products” shall mean Contractual Products offered by SIRONA
specifically for dental laboratory use. inLab Products shall include all CAD/CAM
equipment made by SIRONA and marketed as part of the inLab product line,
including inLab MC XL, inLab (compact milling unit), inLab PC and monitor, inEos
Blue scanner, inLab 3D software, and any other product that SIRONA may introduce
under the inLab line. For the avoidance of doubt, inLab Products shall not
include InfiniDent services or products or SIRONA Connect.

 

8



--------------------------------------------------------------------------------

  1.4.2 The “SIRONA Lab Market” shall comprise all commercial laboratories in
the Territory that do not reside within a dental practice for the sole purpose
of serving such dental practice or its affiliated practices. The “Patterson Lab
Market” shall comprise dental laboratories in the Territory that reside within a
dental practice for the sole purpose of serving such dental practice or its
affiliated practices (together with the SIRONA Lab Market, the “Lab Market”).

 

  1.4.3 SIRONA and Patterson shall each use best efforts in the sale and
promotion of the inLab Products. SIRONA shall be responsible for training,
marketing, promoting the sale of the inLab Products in the SIRONA Lab Market.
Patterson shall be responsible for invoicing, installing, servicing and
supporting the inLab Products in the SIRONA Lab Market. Patterson shall be
responsible for training, marketing, promoting the sale of, selling, invoicing,
installing, servicing and supporting the inLab Products in the Patterson Lab
Market. Notwithstanding anything to the contrary in Section 5 of this Agreement,
Patterson shall provide to SIRONA a monthly sales report for the Lab Market
within one week after the end of each month. For the avoidance of doubt,
Patterson shall sell consumable products, including, without limitation, blocks
for the inLab Products and other sundry items related to the inLab Products, in
the Lab Market. Further, subject to Section 1.3 above, Patterson’s exclusive
right to distribute Contractual Products in the Territory to end users shall
apply to inLab Products. Subject to Section 1.3 above, despite the fact that
SIRONA is responsible for promotion within the SIRONA Lab Market, SIRONA and its
representatives shall not participate in Lab Market programs with other
distributors without Patterson’s prior written consent.

 

  1.4.4 Notwithstanding anything to the contrary in Section 6 of this Agreement,
SIRONA shall be responsible for conducting training sessions for the inLab
Products in the SIRONA Lab Market. Such training shall be provided directly by
SIRONA or, at SIRONA’s discretion, with the support of SIRONA’s manufacturing
partners and all costs associated with such training shall be paid by SIRONA.
Patterson shall be responsible for conducting training sessions for the inLab
Products in the Patterson Lab Market and shall pay all costs associated with
such training.

 

  1.4.5 Notwithstanding anything to the contrary herein, SIRONA shall provide a
warranty on parts of the inLab Products consistent with its current warranty as
in effect on the date hereof and Patterson shall provide a 90-day labor
warranty.

 

  1.4.6 The Parties agree that a service club for the inLab Products will be
established on or before December 31, 2012 pursuant to terms and conditions to
be agreed upon by the Parties. Revenues derived from the service club will be
split between the Parties, [*****]

***** Confidential

 

 

9



--------------------------------------------------------------------------------

  1.5 Blocks. SIRONA intends to continue to market and sell blocks for its
CAD/CAM systems. For so long as SIRONA blocks are competitive in quality and
price, Patterson will ensure that SIRONA blocks are marketed actively.

 

  1.6 This Agreement shall not confer to Patterson or SIRONA any right or
authority to obligate SIRONA or Patterson, respectively, in any way to accept
any orders.

 

  1.7 Neither Patterson nor SIRONA shall assume obligations in the name of or on
the account of SIRONA or Patterson, respectively, and nor shall either of them
make any representations or warranties on behalf of the other, except as
expressly authorized in writing.

 

  1.8 Patterson and SIRONA shall be deemed at all times to be independent
contractors and nothing contained herein shall be deemed to create a
relationship of employer and employee, partnership or joint venture between
them.

 

2. Sales Activities

 

  2.1 Patterson shall use its best efforts to promote and sell Contractual
Products in the Territory. Patterson shall maintain the organization necessary
to ensure commercially reasonable sales activity for Contractual Products. For
this purpose, Patterson shall, among other things:

 

  2.1.1 maintain a stock of Contractual Products commensurate with the expected
business aiming to meet the purchase requirements in Section 2.4 below,
including without limitation, sufficient to satisfy requirements based on the
forecasts contemplated in Section 8.7 of this Agreement;

 

  2.1.2 maintain appropriate equipment relating to the Contractual Products in
every branch showroom and appropriate training centers;

 

  2.1.3 subject to Section 1.4.4, Patterson shall employ or engage no less than
[*****] specialists with respect to Contractual Products other than related to
the Lab Market at all times during the Term. The adequacy of such number of
specialists shall be evaluated periodically with Patterson and may be increased
(but not decreased) as mutually agreed upon by the Parties. Patterson shall
cause all such specialists to receive [*****] of sales and product training with
respect to Contractual Products during each SIRONA fiscal year during the Term.
With respect to new specialists pertaining to Contractual Products, Patterson
shall collaborate with SIRONA to develop a new on-boarding process to prepare
specialists properly [*****];

 

*****  Confidential

 

10



--------------------------------------------------------------------------------

  2.1.4 provide adequate technical service for regular maintenance and repair of
Contractual Products in the Territory (including, without limitation, first line
technical support), and maintain a stock of spare parts sufficient to satisfy
customer demand; and

 

  2.1.5 maintain adequate installation, assembly and commissioning capabilities.

SIRONA shall, as it deems appropriate, provide advice and recommendations in
carrying out the above mentioned tasks.

 

  2.2 SIRONA shall furnish Patterson with its English list of Contractual
Products and other sales literature in appropriate quantity on an on-going
basis. Furthermore, SIRONA shall assist Patterson, upon request and to the
extent feasible in producing special sales literature.

 

  2.3 SIRONA shall, in its capacity as manufacturer of Contractual Products,
comply with public laws and regulations applicable in the Territory to
Contractual Products, including US Food and Drug Administration (FDA)
regulations. Contractual Products shall be authorized for sale in the United
States and will have obtained a current 510 (K) from the FDA and will have been
manufactured in accordance with GMP (as defined by the FDA for each Contractual
Product).

Each of the Parties shall comply with laws, rules and regulations pertinent to
its duties and obligations under this Agreement in the Territory, as applicable.

SIRONA will be responsible for responding to and/or executing, as appropriate or
required under applicable laws and regulations, all complaints, failures,
adverse events, and recalls, whether voluntary or involuntary, involving the
Contractual Products. Patterson shall reasonably cooperate with any such
activity, including reporting to Vendor any adverse events it learns of with
respect to the Products. For the avoidance of doubt, no recall shall be
permitted with respect to Contractual Products without the prior written consent
of SIRONA, which consent shall not be unreasonably withheld.

 

  2.4 Minimum Purchase Requirements.

 

  2.4.1 Minimum Purchase Requirements. In each SIRONA fiscal year (i.e., SIRONA
fiscal year 2013 is from October 1, 2012 through September 30, 2013) during the
Term, Patterson shall purchase from SIRONA Contractual Products with respect to
the Territory (i.e., the U.S.) in a dollar amount no less than the amounts
specified in the table below. The Parties agree that Section 2.4 of the Prior
Agreement is hereby amended to delete and replace the table reflected in such
Section with the purchase requirements applicable to Canada specified in the
table set forth on Schedule 2.4.1 attached hereto.

 

11



--------------------------------------------------------------------------------

U.S. MINIMUM PURCHASE REQUIREMENTS TABLE

 

[*****]

  

[*****]

  

[*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

 

  2.4.2 The purchases contemplated in Section 2.4.1 shall be based on actual
invoiced purchases minus returns during the period, promotional discounts and
rebates. For the avoidance of doubt, these targets are measured at the end of a
fiscal year on an aggregate basis.

 

  2.4.3 The Parties will meet on a quarterly basis for the purpose of
evaluating, in good faith, whether the volume of purchases made by Patterson
hereunder, during the most recent quarter and year-to-date, is consistent with,
and likely to result in the satisfaction of, Patterson’s annual minimum purchase
requirements. In addition, without limiting Section 5 hereof, on a monthly
basis, Patterson will provide SIRONA with detailed information relating to its
purchases of Contractual Products from SIRONA including, without limitation, the
sales targets and results for each of Patterson’s branch offices for that month;
a schedule of Patterson’s sales for that month with respect to each product
included within the Contractual Products, and any other materials reasonably
necessary for SIRONA to ascertain whether Patterson is “on target” to meet its
annual and quarterly purchase requirements hereunder.

 

  2.4.4 It is understood and agreed that a failure to satisfy the purchase
quantities set forth herein does not in and of itself constitute a breach of
this Agreement or impose any obligation upon Patterson to make payments or
commitments of payments of money to SIRONA other than for product actually
purchased, and Patterson shall not be liable for damages resulting solely from
its failure to meet the purchase quantities set forth above; provided, however,
that this sentence shall not limit SIRONA’s remedies in connection with a breach
by Patterson of an obligation contained in this Agreement other than the
purchase requirement itself.

 

3. Use of the name SIRONA and of the trademark SIRONA and other trademarks

 

***** Confidential

 

12



--------------------------------------------------------------------------------

  3.1 No reference to SIRONA (or other trademarks or trade names of SIRONA or
its Affiliates) shall be made on Patterson’s stationary, visiting cards, sales,
promotional or other written material without the prior written approval of
SIRONA.

 

  3.2 Subject to revocation by SIRONA at any time, Patterson shall be permitted
to use the trademark SIRONA and trademarks with respect to Contractual Products
registered in SIRONA’s name for advertising and promotional purposes, provided
that Patterson observes the applicable SIRONA directives and uses only those
trademark designs approved in writing in advance by SIRONA. Upon request by
SIRONA or if required by law, SIRONA and Patterson shall conclude a separate
trademark license agreement.

 

  3.3 Upon termination of this Agreement, Patterson shall immediately cease to
use in any manner whosoever the name SIRONA and the trademark SIRONA; as well as
any other trademark in which SIRONA or its Affiliates has any rights, except as
may be permitted in other contracts between Patterson and SIRONA or any
Affiliates thereof.

 

4. Advertising and Marketing; Joint Marketing Fund.

 

  4.1 Patterson shall advertise and promote Contractual Products in a manner
intended to achieve optimum development of the business and in accordance with
SlRONA’s reasonable advertising directives and support strategies. Patterson
shall obtain the written approval of SIRONA prior to the implementation of any
major advertising campaign.

 

  4.2 Each of Patterson and SIRONA shall accrue an amount equal to [*****]of
budgeted new system retail sales of Contractual Products (for the upcoming year)
for a joint marketing fund (the “Joint Marketing Fund”) with such amount being
accrued on a monthly basis (prorata) for sales promotions, financing and all
marketing expenses. Actual promotions and marketing plans will be determined
annually by the Parties.

 

  4.3 Patterson and SIRONA shall share marketing costs equally on promotions
including financing, events and joint spending items across all exclusive
categories of Contractual Products with a mutually defined budget set at the
beginning of each SIRONA fiscal year and included in the business plan.

 

5. Reporting

Patterson shall make regular reports in the manner and at the intervals
reasonably requested by SIRONA, in any event on a monthly basis, at the
beginning of each month, concerning the business with respect to Contractual
Products in the Territory, the market situation, economic situation and
forecast, trade policies, business prospects, activities of competitors
(provided no legal prohibition on providing such information) and other
pertinent developments. In particular Patterson shall, at the beginning of each
quarter, report to SIRONA on:

 

*****  Confidential

 

13



--------------------------------------------------------------------------------

  •  

order entry/turnover and backlog, sorted out as to number of units and value,
relative to sale regions;

 

  •  

stock of Contractual Products relative to sale branches;

 

  •  

market conditions, competitive conditions, competitive products; and

 

  •  

personnel changes as regards employees trained by SIRONA for the sale and
service of Contractual Products.

 

6. Training of Personnel

 

  6.1 SIRONA shall train suitable sales and service personnel of Patterson for
the purposes of this Agreement. The training shall occur in a mutually agreed
upon location. The training program will be fixed by SIRONA at the beginning of
each SIRONA fiscal year (October 1). The number of such trainees, and the kind,
extent, location and duration of their training will be agreed upon beforehand.

 

  6.2 The costs for the training program, including travel and living expenses
for the trainees, shall be shared equally between the Parties and funds shall,
to the extent available, come from the Joint Marketing Fund referenced in
Section 4.2 above.

 

7. Inquiries

Patterson shall forward to SIRONA or its local distributor any and all inquiries
regarding Contractual Products that are received from countries located outside
the Territory (as such term is defined in this Agreement and the Prior
Agreement). Patterson, however, shall have no claim to compensation therefrom.

 

8. Transactions

 

  8.1 Transactions concerning Contractual Products may only be performed by
Patterson and its Affiliates in their own name and on their own account.

 

  8.2 Current Prices and Price Increases. Prices for Contractual Products will
continue at their current levels consistent with SIRONA’s applicable price book
which may be amended from time to time. [*****] This Agreement and such price
book will be deemed amended at the time that the prices of new Contractual
Products are established or whenever prices of Contractual Products are changed,
as follows:

 

  8.2.1 New Contractual Products. SIRONA will establish the price of new
Contractual Products (i.e., Contractual Products that have significantly
improved functionality, or have different functionality than existing products).

 

  8.2.2 Marketed Contractual Products. [*****]

 

  8.2.3 Currency. All prices will be stated in U.S. dollars.

 

*****  Confidential

 

14



--------------------------------------------------------------------------------

  8.3 Patterson, in consultation with SIRONA, is entitled to set its own resale
prices and terms consistent with commercially reasonable development of the
business, taking into account market capacity and product competitiveness.

 

  8.4 The delivery of Contractual Products by SIRONA to Patterson is subject to
SIRONA’s standard terms of sale set forth on Schedule 8.4, which may be
reasonably amended from time to time. In the event of a conflict between the
express terms of this Agreement and the terms of such standard terms and
conditions, the terms and provisions of this Agreement shall control.

 

  8.4.1 Shipments shall be treated as EXW-Exworks under Incoterms 2010. Subject
to the previous sentence, title to, ownership of and risk of loss with respect
to all shipments of Contractual Products purchased and sold hereunder (except as
to title to SIRONA’s intellectual property, which at all times shall be vested
solely and exclusively in SIRONA) shall remain with SIRONA until delivery to a
carrier at SIRONA’s facility (which facility, for the avoidance of doubt, shall
be SIRONA’s site in Germany), at which time title to, ownership of and risk of
loss with respect to such shipments shall pass to Patterson. Patterson shall
notify SIRONA in writing of any loss or damage of such shipments in transit as
soon as reasonably possible. Patterson shall obtain and pay freight, insurance,
custom clearance, and any duties or taxes in connection with the shipment of
Contractual Products delivered hereunder. Without limiting the previous
sentence, shipping charges, import duties, taxes of any nature, shipping
insurance charges and handling charges, if any, paid by SIRONA to any third
parties in connection with shipment of Contractual Products pursuant to this
Agreement, shall be charged to Patterson at cost and reflected separately on
applicable invoices for such Contractual Products.

 

  8.4.2

EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED IN THIS AGREEMENT
(INCLUDING THE EXHIBITS AND SCHEDULES ATTACHED HERETO), SIRONA AND ITS
AFFILIATES MAKE NO REPRESENTATIONS OR WARRANTIES, AND EXPRESSLY DISCLAIM AND
EXCLUDE ANY AND ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS, EXPRESS OR
IMPLIED, WHETHER ARISING BY OR UNDER STATUTE, COMMON LAW, CUSTOM, USAGE, COURSE
OF DEALING OR PERFORMANCE OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE CONTRACTUAL PRODUCTS, OR ANY USES THEREOF, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT. EXCEPT AS AFORESAID AND WITHOUT LIMITING THE
FOREGOING, SIRONA DISCLAIMS (FOR ITSELF AND ITS AFFILIATES AND AGENTS) ANY AND
ALL WARRANTIES,

 

15



--------------------------------------------------------------------------------

  EXPRESS OR IMPLIED, REGARDING THE QUALITY, PERFORMANCE, ACCURACY,
COMPLETENESS, COMPREHENSIVENESS, INTEGRABILITY, TITLE, NON-INFRINGEMENT,
MERCHANTABILITY, SUITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE
CONTRACTUAL PRODUCTS, OR ANY USES THEREOF OR RESULTS THEREFROM, EACH OF WHICH IS
EXCLUDED BY AGREEMENT OF THE PARTIES. THIS DISCLAIMER CONSTITUTES AN ESSENTIAL
PART OF THIS AGREEMENT, AND NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY
SIRONA, ANY OF ITS AFFILIATES, OR AGENTS OR ANY OF THEIR RESPECTIVE EMPLOYEES
SHALL INCREASE THE SCOPE OF ANY WARRANTIES, OR OTHERWISE MODIFY, ALTER OR AMEND
THE TERMS OF ANY WARRANTIES, LIMITATIONS OR DISCLAIMERS, EXPRESSLY STATED IN
THIS AGREEMENT OR CREATE ANY NEW REPRESENTATIONS, WARRANTIES OR CONDITIONS.

 

  8.4.3 EXCEPT FOR LIQUIDATED DAMAGE PAYMENTS AS SET FORTH IN SECTION 15 OF THIS
AGREEMENT, UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY, ANY AFFILIATE OF SUCH OTHER PARTY OR ANY OTHER PERSON (A) FOR LOST
REVENUES, LOST PROFITS, LOST DATA, LOST BUSINESS OR LOSS OF BUSINESS
INVESTMENTS, OPPORTUNITIES OR GOODWILL, OR (B) FOR ANY SPECIAL, EXEMPLARY,
PUNITIVE, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES OF ANY
KIND, RESULTING FROM, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TERMINATION THEREOF, ANY PRODUCTS, ANY SERVICES, SUPPORT OR ACTIVITIES THAT ARE
PROVIDED IN CONNECTION HEREWITH OR ANY OTHER CAUSE WHATSOEVER, REGARDLESS OF THE
BASIS FOR OR THEORY OF THE CLAIM OR ACTION (WHETHER BASED ON CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, COMMON LAW, STATUTE OR OTHERWISE),
AND WHETHER OR NOT SUCH LOSSES OR DAMAGES ARE FORESEEABLE, EVEN IF A PARTY HAS
BEEN ADVISED OR WAS AWARE OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES. THE SOLE
AND EXCLUSIVE REMEDY FOR DEFECTIVE SHIPMENTS OF PRODUCT SHALL BE REPLACEMENT OF
SUCH PRODUCT AS SOON AS REASONABLY POSSIBLE.

 

  8.5 [*****] to the beginning of each quarter during the Term, Patterson shall
place an order for Contractual Products with SIRONA. SIRONA shall ship such
ordered Contractual Products to Patterson during the quarter following the date
of order. No later than two weeks prior to the SIRONA confirmed shipping date,
[*****]

*****Confidential

 

16



--------------------------------------------------------------------------------

  8.6 Product Registration. For SIRONA’s warranty purposes, Patterson shall
provide the following information to SIRONA in connection with each Contractual
Product order, within five (5) business days of Patterson’s sale of any
Contractual Product:

 

  8.6.1 name, address, telephone and fax numbers of end-user;

 

  8.6.2 names of other contact person(s);

 

  8.6.3 quantity and description of all of end-user’s Contractual Product(s);

 

  8.6.4 all serial numbers of end-user’s Contractual Product(s);

 

  8.6.5 date of shipment; and

 

  8.6.6 date of installation.

SIRONA shall provide Patterson with registration forms for such information, to
be completed by Patterson. End-user shall not be entitled to receive warranty
service from SIRONA unless and until such information has been provided to
SIRONA.

 

  8.7 Patterson shall provide SIRONA with a rolling twelve month forecast on a
monthly basis, the [*****] reflecting fixed and binding quantities, the
following [*****] being the non-binding forecast.

 

9. Installation and Service

 

  9.1 Patterson shall take responsibility for state of the art installation and
handing over of the Contractual Products. Patterson shall repair defective
Contractual Products promptly.

 

  9.2 Patterson shall at all times have an appropriate number of qualified
SIRONA trained technical personnel available for installation and service of
Contractual Products.

 

  9.3 Patterson shall establish a list of customers of Contractual Products and
shall, at the request of SIRONA, allow SIRONA to review and copy such list.

 

10. Intentionally Omitted.

 

11. Third Party Claims

 

  11.1 Patterson shall promptly inform SIRONA in the event a third party,
directly or indirectly, brings a claim against SIRONA, including but not limited
to claims where Patterson intends to claim indemnification from SIRONA.
Patterson shall promptly provide SIRONA with notice of any such claim and
reasonably assist SIRONA in defending such claims, including but not limited to
claims arising in a

*****Confidential

 

17



--------------------------------------------------------------------------------

lawsuit, and shall act only in accordance with the reasonable written
instructions of SIRONA. SIRONA shall reimburse Patterson for expenses incurred
in such defense.

Patterson agrees to defend and indemnify SIRONA, and hold it harmless, from and
against any and all claims, actions, liabilities, losses, costs and expenses
arising out of the death or injury to any person, property damage, loss or
economic injury caused by Patterson (including, without limitation, in
connection with a breach of this Agreement).

SIRONA agrees to defend and indemnify Patterson, and hold it harmless, from and
against any and all claims, actions, liabilities, losses, costs and expenses
arising out of (i) the death or injury to any person, property, damage loss or
economic injury caused by SIRONA and (ii) the infringement by the Contractual
Products of intellectual property of a third party.

 

  11.2 If a third party raises well-founded claims against Patterson on the
grounds of or in connection with an infringement of intellectual property rights
because of the delivery of Contractual Products, SIRONA shall be obliged, at its
own discretion and cost on the part of SIRONA, either:

 

  11.2.1 to acquire the rights to use from the person or entity entitled to
grant such rights; or

 

  11.2.2 to modify the infringing product parts so as not to infringe upon the
said rights; or

 

  11.2.3 to replace the infringing product parts with non-infringing parts; or

 

  11.2.4 if the above is not reasonably achievable, to take back the products in
question and reimburse the sales price, less depreciation.

Claims shall be deemed well-founded only if they are acknowledged as such by
SIRONA or finally adjudicated as such in a legal proceeding defended by
Patterson at the instruction and expense of SIRONA.

 

  11.3 In the event that issues arise regarding infringement of intellectual
property of third parties which are not covered by the provisions of Subsection
11.1 and 11.2, SIRONA and Patterson shall attempt to reach an amicable agreement
between themselves in settlement of these questions, having due regard for their
mutual interests.

 

12. Inventions and Intellectual Property Rights

Patterson shall promptly inform SIRONA in the event that Patterson or any one of
its employees acquires rights to inventions or other intellectual property
relating to Contractual Products. Patterson shall first offer SIRONA the
acquisition of the rights before offering them to third parties.

 

18



--------------------------------------------------------------------------------

13. Confidentiality

Each of the Parties shall maintain the confidentiality of any confidential or
proprietary information of the other Party, including marketing and technical
knowledge (e.g. drawings, internal interfaces, software, customer identity,
etc.) concerning the Contractual Products. Upon termination of this Agreement,
neither of the Parties shall use any confidential or proprietary information of
the other Party for any reason or purpose except to fulfill service obligations
to customers who purchased Contractual Products from Patterson before
termination of this Agreement. When necessary to disclose such information for
purposes of performing under this Agreement, the recipient of such information
shall be bound by an appropriate confidentiality agreement.

The terms of this provision shall survive the termination of this Agreement.

 

14. Assignability

Neither SIRONA nor Patterson shall assign, transfer or delegate any rights
and/or obligations arising from this Agreement to third parties without the
prior written consent of the other, provided however that either of them may
assign, transfer and delegate its rights and obligations arising from this
Agreement to Affiliates or to a purchaser of the business of SIRONA or Patterson
to which this Agreement relates via asset purchase, stock purchase or merger.

 

15. Liquidated Damages. This Agreement establishes two schedules of liquidated
damage, each of which contemplates a partial return to Patterson of that certain
consideration described in item II of the 2005 Amendment paid by Patterson (the
“Up Front Payment”). Schedule I approximates a straight-line amortization of the
consideration, and Schedule II establishes an accelerated depreciation schedule
intended to approximate the value earned by SIRONA. Liquidated damages will be
paid in cash. The Liquidated Damage Schedules with respect to the Territory
(i.e. the US) are as set forth in the table below. The Parties agree that
Section 15 of the Prior Agreement is hereby amended to delete and replace the
table reflected in such Section with the liquidated damages applicable to Canada
specified in the table set forth on Schedule 15 attached hereto.

 

19



--------------------------------------------------------------------------------

U.S. Liquidated Damage Schedules

 

     

SCHEDULE I

  

SCHEDULE II

[*****]    [*****]    [*****] [*****]    [*****]    [*****] [*****]    [*****]
   [*****] [*****]    [*****]    [*****] [*****]    [*****]    [*****] [*****]
   [*****]    [*****] [*****]    [*****]    [*****]

 

  15.1 Availability of Liquidated Damages.

 

  15.1.1 Schedule I liquidated damages will be available only upon termination
of this Agreement by Patterson due to a material breach by SIRONA as described
in Section 17.2.3 of this Agreement.

 

  15.1.2 Schedule II liquidated damages will be available only upon termination
of this Agreement for the following reasons: (i) in the event of termination by
either SIRONA or Patterson as a result of Force Majeure (except that, if such
termination by SIRONA is for an event of Force Majeure that manifests in the
failure of Patterson to pay for Contractual Products actually ordered and
delivered, such liquidated damages will be offset by the money owed by Patterson
to SIRONA); and (ii) in the event of termination by Patterson upon the
occurrence to SIRONA of an event described in Section 17.2.2.

 

  15.2 Characteristics of Liquidated Damages. Liquidated damages have the
following attributes:

 

  15.2.1 Liquidated damages are only available upon termination of the Agreement
for reasons described in Section 15.1 of this item Agreement.

 

  15.2.2 Where liquidated damages are available pursuant to Section 15.1, no
other damages will be available to the extent such damages arise from or relate
to the termination of the Agreement; provided, however, that for the avoidance
of doubt, and except for the limitations set forth in Section 8.4.3, nothing in
this Agreement will affect the availability of damages to Patterson, or
Patterson’s right to recover damages from SIRONA, to the extent such damages
arise from or relate to any breach of this Agreement by SIRONA (notwithstanding
Patterson’s election to terminate the Agreement and its right to liquidated
damages in connection with such termination).

*****Confidential

 

20



--------------------------------------------------------------------------------

  15.2.3 Except for liquidated damages, Patterson will not be entitled to any
return of the Up Front Payment.

 

  15.2.4 Liquidated damages are not penalties, but are agreed damages
constituting a reasonable approximation of the loss to Patterson in the event of
the applicable breach or event giving rise to them.

 

16. Actions upon Termination

 

  16.1 Upon termination of the Agreement, each of the Parties shall return to
the other without delay all business records and any copies thereof (in
particular, but not limited to, technical data and drawings, price lists,
advertising material) which have been made available to it by the other.
Notwithstanding the foregoing, insofar as such business records remain necessary
for the execution of orders already received or offers which were submitted as
binding, the business records shall be handed over immediately after the
performance of said order or offer has been completed.

 

  16.2 Subject to the last sentence of this Section 16.2, upon expiration or
termination of this Agreement, whichever is sooner, at SIRONA’s election, SIRONA
shall ship to Patterson, and Patterson shall purchase in accordance with the
provisions hereof, all Contractual Products ordered pursuant to purchase orders
issued hereunder prior to the date on which notice of such termination is given,
or prior to the expiration date, as applicable. SIRONA shall not be required to
accept new purchase orders after delivery of notice of termination by either
Party. Notwithstanding the foregoing, SIRONA shall have the option, at its
election, to repurchase all or a portion of the inventory of Contractual
Products in the possession of Patterson at prices to be mutually agreed upon but
no greater than the price paid by Patterson to SIRONA for the same.

 

17. Duration of Agreement, Termination

 

  17.1 This Agreement shall become effective on the date of this Agreement and,
unless extended or reduced pursuant to Sections 1.3.4 through 1.3.7 of this
Agreement or terminated earlier as provided in Section 17.2 below, shall expire
on September 30, 2017 (the “Term”).

 

  17.2 Termination for Cause. This Agreement will continue for its full Term
unless it is earlier terminated, as follows: Patterson and SIRONA may each
terminate this Agreement with immediate effect due to the following occurring to
(or in the case of a material breach committed by) the other Party:

 

  17.2.1 Force Majeure. If an event of Force Majeure (as defined below), occurs
that hinders a Party’s performance under the Agreement for more than 6 months.

 

  17.2.2

Bankruptcy. If either SIRONA or Patterson becomes insolvent, files or has filed
against it a petition in bankruptcy, makes a general assignment

 

21



--------------------------------------------------------------------------------

  for the benefit of its creditors, has a receiver or trustee appointed for its
business, properties or assets, and such petition, other than a petition filed
by SIRONA or Patterson, as the case may be, or appointment has not been
dismissed withdrawn for 90 business days.

 

  17.2.3 Material Breach. If SIRONA or Patterson is in serious default of a
payment obligation (including, without limitation, failure to pay timely an
obligation more than 3 times in any SIRONA fiscal year), or otherwise materially
breaches the Agreement. A non-payment material breach is one that (i) is adverse
to the essential business value of the Agreement because of its serious nature
or its redundancy, (ii) breaches an obligation of confidentiality under this
Agreement, (iii) infringes the other Party’s intellectual property, or
(iv) breaches an obligation under this Agreement with respect to the other
Party’s trademarks or other intellectual property. For non-payment material
breaches, the non-breaching Party will give notice of breach to the breaching
Party and will provide 90 days to cure the breach if the breach is, in fact,
capable of being cured within that period. Certain essential non-payment
material breaches will be deemed non-curable and termination will be effective
upon 30 days’ written notice, as follows:

(i) if (A) SIRONA commits a breach described in (ii) through (iv) of the first
paragraph of this Section 17.2.3, or (B) SIRONA breaches its exclusivity
obligations to Patterson as reflected in Section 1.3 of this Agreement, or,
subject to SIRONA’s rights described in Section 18.1.1 of this Agreement, SIRONA
(x) discontinues the manufacture of Contractual Products or (y) fails to deliver
material quantities of Contractual Products in accordance with confirmed
delivery schedules by more than 60 days more than 4 times in any SIRONA fiscal
year, each failure to deliver being wholly independent of the others, in either
case of (x) or (y) other than as a result of an event of Force Majeure; and

(ii) if (A) Patterson commits a breach described in (ii) through (iv) of the
first paragraph of this Section 17.2.3, or (B) Patterson breaches its
exclusivity obligations to SIRONA with respect to all Contractual Products
contemplated in Section 1.3 of this Agreement, or sells outside the Territory or
sells to persons/entities other than end users, or (C) (x) [*****] (y) the right
to control the management or policies of Patterson is acquired (directly or
indirectly) by a company that competes with SIRONA or any SIRONA Affiliate that
is engaged in the dental equipment business, or (D) Patterson acquires (directly
or indirectly) an interest in a company that continues to compete with SIRONA or
any SIRONA Affiliate following the acquisition in any of the dental equipment
business lines currently engaged in by SIRONA or such Affiliate.

 

***** Confidential

 

22



--------------------------------------------------------------------------------

  17.2.4 If Patterson fails to satisfy any one or more of the Overall Growth
Target or the Products Targets, in each case for the SIRONA fiscal year ended
September 30, 2012 and reflected in Section 2.4.1 of this Agreement, SIRONA may
terminate this Agreement. If Patterson fails to satisfy the Overall Growth
Target for any three consecutive SIRONA fiscal years (provided that Patterson
also did not make payments contemplated by Section 1.3.4 to cure such failure
for such three year period), SIRONA may terminate this Agreement. Without
limiting the previous sentence, SIRONA may at its option terminate the Agreement
where Patterson has failed to satisfy the applicable Contractual Products Growth
Target for three consecutive SIRONA fiscal years during the Term (provided that
Patterson also did not make payments contemplated by Section 1.3.4 to cure such
failure for such three year period). For the avoidance of doubt, the termination
rights of SIRONA contemplated by this Section 17.2.4 shall not trigger any
obligation on the part of SIRONA to refund to Patterson any portion of the Up
Front Payment pursuant to Section 15 of this Agreement.

 

  17.3 Equitable Remedies. In addition to other remedies available under
applicable law, either Party may also seek equitable relief if the other Party
breaches its obligations of confidentiality under this Agreement, breaches
exclusivity obligations under Section 1.3, infringes the other Party’s
intellectual property or breaches any of its obligations under this Agreement
with respect to the other Party’s trademarks or other intellectual property.

 

  17.4 Notice of termination shall be given as provided in Section 19 below.

 

  17.5 Termination Without Prejudice. Termination, relinquishment or expiration
of this Agreement shall be without prejudice to any rights that shall have
accrued to the benefit of either Party prior to such termination, relinquishment
or expiration. Such termination, relinquishment or expiration shall not relieve
either Party from obligations that are expressly indicated to survive
termination or expiration of this Agreement. All of the Parties’ rights and
obligations under Sections 11 through 17 (inclusive), and 19 through 32
(inclusive) shall survive any termination, relinquishment or expiration of this
Agreement.

 

18. Other Provisions.

 

  18.1 Protection against Technical Obsolescence.

 

  18.1.1 Change in Technical Specifications. Notwithstanding anything in this
Agreement to the contrary, SIRONA reserves the right to change the technical
specifications of Contractual Products and to discontinue the manufacture and/or
sale of Contractual Products in the ordinary course of business in connection
with upgrading or creating new versions or models of Contractual Products or as
required by law.

 

23



--------------------------------------------------------------------------------

  18.1.2 Notice to Patterson. Subject to Section 18.1.1 above, SIRONA agrees
that it will give to Patterson [*****] of the market introduction of any major
functionality change to a Contractual Product to allow sufficient time for
Patterson to deplete its then-current inventory. A “Major Functionality Change”
is defined as: (1) a hardware change that will (x) significantly expand the
range of indication for the user, or (y) enable the operation of a software
program that is scheduled to be released [*****] following the hardware change;
or (2) a software upgrade that will not operate on a version of the hardware
that has been delivered to Patterson [*****] prior to ‘introduction of the
upgrade. If the aforesaid [*****] is not given, then, as Patterson’s sole and
exclusive remedy, SIRONA will, in its sole discretion, update or replace, free
of charge, any noncompatible Contractual Products delivered to Patterson during
[*****] prior to the rollout of the Major Functionality Change.

 

  18.2 Third Party Licenses; Graymarket Goods. In the event SIRONA licenses
significant aspects of its technology or other intellectual property related to
Contractual Products that would enable another party to produce, distribute or
sell CAD-CAM equipment to make dental restorations in either the dental lab or
in the dentist’s office, SIRONA shall provide in the license agreement or other
arrangement that such equipment will not be marketed, distributed or sold by
such licensee in the Territory, and SIRONA shall use its reasonable commercial
efforts to enforce such provision. The breach by SIRONA of its obligations in
this Section 18.2 will be deemed a material breach under item Section 17.2.3;
provided that, the cure period with respect to such breach will be one-hundred
eight (180) days rather than ninety (90) days. In the event that Patterson
alleges a breach of SIRONA’s obligation hereunder to use reasonable commercial
efforts to enforce such provision, Patterson will cooperate with SIRONA in
effecting such cure. For the avoidance of doubt, the Parties agree that if a
court awards royalties to SIRONA as damages for breach by a third-party of such
technology or intellectual property, such award will not be a breach of this
Section 18.2. For the avoidance of doubt, the Parties understand that
(1) Graymarket Contractual Products may be promoted for distribution and
distributed in the Territory by persons unauthorized by SIRONA; and (2) such
distribution is not a breach by SIRONA of its obligations under this Agreement.
The Parties will cooperate with one another and with U.S. governmental
authorities in any action that may be taken by such authorities or either Party
to prevent Graymarket Contractual Products in the Territory.

 

***** Confidential

 

24



--------------------------------------------------------------------------------

19. Notices

All notices which either of the Parties is required or desires to serve upon the
other pursuant to the terms of this Agreement shall be in writing and shall be
delivered via registered mail or overnight courier to the following addresses:

 

to Patterson:    Attention: President    Patterson Companies, Inc.    1031
Mendota Heights Road    St. Paul, MN 55120    and    Attention: General Counsel
   Patterson Companies, Inc.    1031 Mendota Heights Road    St. Paul, MN 55120

 

to SIRONA:    Attention: Office of the General Counsel    Sirona Dental Systems,
Inc.    30-30 47th Avenue    Suite 500    Long Island City, NY 11101    and   
Attention: Jeffrey T. Slovin, President    Sirona Dental Systems, GmbH   
Fabrikstraße 31    64625 Bensheim    Germany

 

20. Miscellaneous. Unless otherwise agreed each Party shall bear its own costs
connected with entering and executing this Agreement.

 

21. Entire Agreement; Partial Termination of Prior Agreement. This Agreement,
together with any Exhibits, Schedules or other attachments hereto, which are to
be executed simultaneously, sets forth the entire Agreement of the Parties on
the subject hereof and supersedes all previous or contemporaneous oral or
written representations or agreements relating to the rights and duties provided
herein (it being agreed that the Prior Agreement is hereby deemed terminated and
rendered null and void solely with respect to the Territory of this Agreement
but shall remain in full force and effect solely with respect to Canada);
provided, however, that this Section shall not diminish or prejudice the rights
and obligations of the Parties under the Prior Agreement with respect to the
period before the date hereof (including, without limitation, any payment
obligations owed to SIRONA under such Prior Agreement with respect to the
Territory under this Agreement).

 

25



--------------------------------------------------------------------------------

22. Governing Law; Jurisdiction. This Agreement shall be governed in all
respects according to the laws of the State of New York of the United States,
without giving effect the principles of conflict of law thereof. EXCEPT IN THE
CASE OF EQUITABLE REMEDIES (WHICH MAY BE SOUGHT IN ANY COURT OF COMPETENT
JURISDICTION), ANY LEGAL ACTION, SUIT OR PROCEEDING BROUGHT BY A PARTY THAT IN
ANY WAY ARISES OUT OF OR RELATES TO THIS AGREEMENT (INCLUDING THE PRIOR
AGREEMENT) WILL BE BROUGHT SOLELY AND EXCLUSIVELY IN THE FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK AND EACH PARTY IRREVOCABLY ACCEPTS AND SUBMITS TO THE
SOLE AND EXCLUSIVE PERSONAL JURISDICTION OF SUCH COURTS IN PERSONAM, GENERALLY
AND UNCONDITIONALLY WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING BROUGHT BY OR
AGAINST IT BY THE OTHER PARTY. NEITHER PARTY WILL BRING ANY LEGAL ACTION, SUIT
OR PROCEEDING IN ANY WAY ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT OR IN ANY OTHER JURISDICTION AND WILL NOT ASSERT ANY CLAIM, WHETHER
AS AN ORIGINAL ACTION OR AS A COUNTERCLAIM OR OTHERWISE, AGAINST THE OTHER IN
ANY OTHER COURT OR JURISDICTION.

 

23. Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

 

24. Sections and Headings. The division of this Agreement into Articles,
Sections, Subsections, Exhibits and Schedules and the insertion of headings are
for the convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section or Schedule refers to the specified Section or Schedule to this
Agreement. In this Agreement, the terms “this Agreement”, “hereof”, “herein”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular part, Section, Schedule or the provision hereof.

 

25. Waiver. No waiver or modification of any of the terms of this Agreement
shall be valid unless in writing and signed by an authorized representative of
both Parties hereto. Failure by either Party to enforce any rights under this
Agreement shall not be construed as a waiver of such rights nor shall a waiver
by either Party in one or more instances be construed as constituting a
continuing waiver or as a waiver in other instances.

 

26. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under the present or future laws, then such provision
shall be revised by a court of competent jurisdiction to be enforceable if
permitted under applicable law, and otherwise shall be fully severable. In all
events, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

26



--------------------------------------------------------------------------------

27. No Third Party Beneficiaries. No provision of this Agreement is intended to
or shall be construed to grant or confer any right to enforce this Agreement, or
any remedy for breach of this Agreement, to or upon any person or entity other
than the Parties hereto.

 

28. Neutral Construction. In view of the fact that each of the Parties hereto
have been represented by their own counsel and this Agreement has been fully
negotiated by all Parties, the legal principle that ambiguities in a document
are construed against the

 

29. Compliance with Export Control Regulations. SIRONA shall not be obliged to
perform deliveries, orders or other obligations under this Agreement if the
performance is hindered by applicable export laws and regulations of the Federal
Republic of Germany.

 

30. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile or email, each of which shall be deemed an original, but
all of which together shall constitute one and the same document.

 

31. Costs, Expenses in the Event of Breach. In the event that either Party
hereto breaches this Agreement, the non-breaching Party shall be entitled to
reimbursement of all costs and expenses associated with enforcing such
non-breaching Party’s rights and remedies under this Agreement, including but
not limited to legal fees and costs of litigation.

 

32. Written Form

Modifications of or amendments to this Agreement shall be valid only when made
in writing and signed by each of the Parties.

[Signature page follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, each of the Parties
hereto has caused this Agreement to be duly executed by an authorized officer as
of the date first above written.

 

SIRONA Dental Systems GmbH     Patterson Companies, Inc.

 

/s/ Jeffrey T. Slovin

   

 

/s/ Scott Anderson

Jeffrey T. Slovin     Scott Anderson President     President

/s/ Joachim Pfeiffer

Joachim Pfeiffer

VP CAD/CAM

   

 

28



--------------------------------------------------------------------------------

EXHIBIT 1

DEFINED TERMS

“2005 Agreement” shall have the meaning specified in the Preamble.

“Affiliate” shall mean, with respect to any specified person or entity, any
other person or entity that directly or indirectly controls, or is under common
control with, or is owned or controlled by, the specified person, and, with
respect to the person or entity to be determined hereunder to be a Patterson
Affiliate, is engaged in the distribution of dental equipment and supplies. For
purposes of this definition, “control”, with respect to any specified person,
refers either to (i) the beneficial ownership of 50.1% or more of all classes of
equity securities with voting rights issued by such person, or (ii) the power to
direct the management and policies of the specified person by contract or
otherwise.

“Amended and Restated Schick and Imaging Agreement” shall have the meaning
specified in the Preamble.

“CAD-CAM Deficiency” shall have the meaning specified in Section 1.3.4.

“CAD-CAM True-Up Amount” shall have the meaning specified in Section 1.3.4.

“Contractual Products” shall have the meaning specified in Section 1.2.

“Contractual Products Growth Target” shall have the meaning specified in
Section 1.3.4.

“Excess Performance Amount” shall have the meaning specified in Section 1.3.6.

“Exclusivity Reduction” shall have the meaning specified in Section 1.3.5.

“First Refusal Offer” shall have the meaning specified in Section 1.2.1.

“First Refusal Offer Period” shall have the meaning specified in Section 1.2.1.

“Force Majeure” means an act of God or the public enemy, riots, accidents,
strikes or differences with labor, labor shortage, inability to obtain material,
equipment, transportation or fuel, epidemics, quarantine, restrictions,
unusually severe weather, compliance with or the operation of any applicable
legislation, regulation, directive, order or ruling of any government, or
political subdivision or agency thereof, judgments or orders of any court of
competent jurisdiction, or any other event beyond the reasonable control of the
Party claiming benefit of Force Majeure, whether or not similar to the foregoing
causes.

“SIRONA Products Growth Target” shall have the meaning specified in
Section 1.3.4.

 

29



--------------------------------------------------------------------------------

“inLab Products” shall have the meaning specified in Section 1.4.1.

“Lab Market” shall have the meaning specified in Section 1.4.2.

“Major Functionality Change” shall have the meaning specified in Section 18.1.2.

“Margin Acceptance Notice” shall have the meaning specified in Section 1.3.6.

“Margin Shortfall Notice” shall have the meaning specified in Section 1.3.6.

“Margin Shortfall Year” shall have the meaning specified in Section 1.3.6.

“Margin True-Up Payment” shall have the meaning specified in Section 1.3.4.

“Master Achievement” shall have the meaning specified in Section 1.3.7.

“Master Distribution Period” shall have the meaning specified in Section 1.3.7.

“Master Payment” shall have the meaning specified in Section 1.3.7(i).

“Minimum Purchase Requirement” shall have the meaning specified in Section 2.4.

“Non Exclusive Year” shall have the meaning specified in Section 1.3.7.

“Overall Deficiency” shall have the meaning specified in Section 1.3.4.

“Overall Growth Target” shall have the meaning specified in Section 1.3.4.

“Patterson Lab Market” shall have the meaning specified in Section 1.4.2.

“Prior Agreement” shall have the meaning specified in the Preamble.

“Products Targets” shall have the meaning specified in Section 1.3.4.

“Schick Products Growth Target” shall have the meaning specified in
Section 1.3.4.

“Schick/SIRONA Deficiency” shall have the meaning specified in Section 1.3.4.

“Schick/SIRONA True-Up Amount” shall have the meaning specified in
Section 1.3.4.

“SIRONA fiscal year” shall have the meaning specified in Section 2.4.1.

“SIRONA Lab Market” shall have the meaning specified in Section 1.4.2.

“Special Performance Bonus” shall have the meaning specified in Section 1.3.6.

 

30



--------------------------------------------------------------------------------

“Term” shall have the meaning specified in Section 17.1

“Territory” shall have the meaning specified in Section 1.2.

“Up Front Payment” shall have the meaning specified in Section 15.

 

31



--------------------------------------------------------------------------------

Schedule 1.2

Exclusions from Contractual Products

[*****]

[*****]

[*****]

 

***** Confidential

 

32



--------------------------------------------------------------------------------

Schedule 2.4.1

Minimum Purchase Requirements for Canada

 

[*****]

  

[*****]

[*****]

   [*****]

[*****]

   [*****]

[*****]

   [*****]

[*****]

   [*****]

[*****]

   [*****]

 

***** Confidential

 

33



--------------------------------------------------------------------------------

Schedule 8.4

Sirona’s Standard Terms of Sale

Additional terms of sale and product warranties shall be consistent with prior
practice between the Parties in the ordinary course but, for the avoidance of
doubt, not inconsistent with the express terms of this Agreement.

 

34



--------------------------------------------------------------------------------

Schedule 15

Liquidated Damage Schedules for Canada (Prior Agreement)

 

    

SCHEDULE I

  

SCHEDULE II

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

[*****]

   [*****]    [*****]

 

***** Confidential

 

35